Citation Nr: 9928092	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-00 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of left eye 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1987.  This appeal arises from a September 1997 
rating decision of the Department of Veterans Affairs (VA), 
Atlanta, Georgia, regional office (RO).  

In June 1999, the veteran testified by videoconference 
hearing before the Board of Veterans' Appeals (Board) member 
rendering this decision.


REMAND

The veteran contends that she has a chronic left eye 
disability as a result of a corneal abrasion during service.  
The service medical records show that the veteran sustained a 
left corneal abrasion in April 1986.  The eye was treated and 
patched, and follow-up evaluations in May 1986 indicated that 
the eye was healing.  In July 1986, the veteran complained of 
pain and sensitivity to light.  The impression was iritis.  
In April 1987, the veteran complained of pain, itching, 
discharge and redness of the left eye.  Examination showed 
conjunctival puffiness and erythema.  Bacterial 
conjunctivitis, left eye, was noted.  On the service 
separation examination in August 1987, the examiner noted 
recurrent inflammation, left eye.  

The record contains no treatment for a left eye disability 
from 1987 to 1995.  A VA ophthalmology consultation was 
conducted in November 1996.  The examiner indicated that the 
left eye was normal.  However, VA outpatient records dated in 
1996 and 1997 show treatment for recurrent iritis and 
recurrent erosion of the left eye.  The examining physicians 
noted a history of left eye corneal abrasion in 1986; 
however, they did not comment on the possible relationship 
between the inservice findings and the current left eye 
pathology. 

Establishing a well grounded claim for service connection for 
a particular disability requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible, i.e., meritorious on its own or 
capable of substantiation.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  The Board concludes that the veteran's claim is 
plausible because it is capable of substantiation.  She 
sustained a corneal abrasion during service, inflammation was 
noted on separation, and the record shows recent treatment 
for eye problems.  A possible relationship between the injury 
during service and the veteran's current eye problems has 
apparently not been considered by her physicians.

In light of the above, the Board is of the opinion that a 
comprehensive VA ophthalmologic examination should be 
conducted, with a full report setting forth whether the 
veteran currently has any left eye pathology, and if so, 
whether it is related to the findings during service. 

When the medical evidence is inadequate, VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991) and Halstead v. Derwinski, 3 Vet. App. 213 (1992).  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be scheduled for 
an examination by a VA ophthalmologist.  
All indicated tests and studies are to be 
performed.  The examiner is requested to 
provide an opinion as to whether the 
veteran currently has left eye pathology, 
and if so, whether it is related to the 
corneal abrasion, iritis, bacterial 
conjunctivitis, and/or recurrent left eye 
inflammation noted during service in 1986 
and 1987.  The entire claims folder, 
including the service medical records 
with particular reference to the findings 
noted above, and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination.  
The examiner must provide a comprehensive 
(and legible) report including complete 
rationale for all conclusions reached.

2.  Following completion of the above, 
the RO must review the claims folder and 
ensure that the foregoing development has 
been conducted and completed in full. If 
the examination report fails to include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If not, the veteran and her representative 
should be provided with an appropriate supplemental statement 
of the case.  Thereafter, the case should be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












